368 F.2d 573
John CRABTREEv.ST. THOMAS ELECTRIC COMPANY and Vitraco, Inc.Vitraco, Inc., Appellant.
No. 15675.
United States Court of Appeals Third Circuit.
Argued Nov. 18, 1966.Decided Dec. 6, 1966.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, Judge.
Peter P. Liebert, III, Philadelphia, Pa., Liebert, Harvey, Bechtle, Herting & Short, Philadelphia, Pa., of counsel, for appellant.
William H. D. Cox, Hilton Head Islands, S.C., for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Plaintiff sued appellant for damages arising out of personal injuries to him allegedly sustained because of appellant's negligence.  The trial was to the Court.  The latter found as a fact that at all times relevant to the case, plaintiff had been '* * * an employee of Continental Interiors' and that 'At no time was he employed or under the direction of Vitraco.'  There were the further findings that negligently piled Vitraco, Inc., crates fell and struck plaintiff 'causing the back injury from which he now complains.'  The Court also held as Conclusions of Law that 'The plaintiff was not guilty of contributory negligence' and that the negligent piling of the crates was the proximate cause of plaintiff's injuries.  The trial record substantially supports those findings and conclusions of the Court.  We hold that the other contentions argued on behalf of appellant are without merit.


2
The judgment of the District Court will be affirmed.